

105 HR 4821 IH: Combating the Persecution of Christians in China Act
U.S. House of Representatives
2021-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4821IN THE HOUSE OF REPRESENTATIVESJuly 29, 2021Mrs. Hartzler (for herself, Mr. Duncan, Mr. Gallagher, Mr. Lamborn, Mr. Aderholt, Mr. Latta, Mr. Bilirakis, Mr. Weber of Texas, Ms. Salazar, Mr. Timmons, Mr. Good of Virginia, Mr. Hice of Georgia, Mr. Budd, Mr. Harris, Mr. Steube, Mr. Guest, Mr. Gohmert, Mrs. Miller-Meeks, Mr. Gaetz, Mr. Babin, Mr. Mullin, Mr. Brooks, Mrs. Wagner, Mr. Pfluger, Mr. Reschenthaler, Mr. Grothman, Mr. Johnson of Ohio, Ms. Letlow, Mr. Smith of New Jersey, Mr. Mann, Mr. Waltz, Mr. Allen, Mr. Owens, Mr. Buck, Mrs. Miller of Illinois, and Ms. Stefanik) introduced the following bill; which was referred to the Committee on Foreign Affairs, and in addition to the Committees on the Judiciary, and Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo hold accountable senior officials of the Government of the People’s Republic of China who are responsible for, complicit in, or have directly persecuted Christians in China, and for other purposes.1.Short titleThis Act may be cited as the Combating the Persecution of Christians in China Act.2.FindingsCongress makes the following findings:(1)According to the Department of State’s International Religious Freedom reports, there are an estimated 12,000,000 Chinese Catholics and 60,000,000 to 80,000,000 Chinese Protestants worshiping in both officially registered and unregistered churches in China.(2)The practice of Christianity is overseen by four major entities: Three-Self Patriotic Movement, the China Christian Council, the Chinese Patriotic Catholic Association, and the Bishops Conference of Catholic Church in China.(3)The activities of state-sanctioned religious organizations are regulated by the Chinese Communist Party, which manages all aspects of religious life.(4)The Chinese Communist Party is actively seeking to control, govern, and manipulate all aspects of faith through the Sinicization of Religion, a process intended to shape religious traditions and doctrines so they conform with the objectives of the Chinese Communist Party.(5)On February 1, 2018, the Chinese government implemented new religious regulations that imposed restrictions on Chinese contacts with overseas religious organizations, required government approval for religious schools, websites, and any online religious service, and effectively banned unauthorized religious gatherings and teachings.(6)Since February 1, 2018, forced closures of churches, arbitrary detention, and arrest of Christian clergy and practitioners have steadily increased, including the arrest and 9-year prison sentence of Pastor Wang Yi of the Early Rain Covenant Church.(7)In September 2018, the Holy See announced that a Provisional Agreement on the appointment of bishops had been signed with the Chinese government; however, several news sources have reported that since the agreement was signed Chinese authorities have detained clergy, pressured them to join an independent church, closed unregistered churches, and removed children from churches.(8)There are credible reports of Chinese authorities raiding house churches, removing crosses, confiscating religious paraphernalia, installing surveillance cameras on church property, pressuring churches to sing songs of the Chinese Communist Party and display the national flag during community worship, forcing churches to replace images of Jesus Christ or the Virgin Mary with pictures of President Xi Jinping, and banning children and students from attending church services.(9)It has been reported that China is rewriting and will issue a version of the Bible with the correct understanding of the text according to the Chinese Communist Party.(10)According to the Department of State’s International Religious Freedom reports, the Chinese government has imprisoned thousands of individuals of all faiths for practicing their religious beliefs and often labels them as cults.(11)Prisoners include Pastor Zhang Shaojie, a Three-Self church pastor from Nanle County in China’s central Henan was sentenced in July 2014 to 12 years in prison for gathering a crowd to disrupt the public order, and Pastor John Cao, a United States permanent resident from Greensboro, North Carolina, who was sentenced for 7 years in prison in March 2018 under contrived charges of organizing illegal border crossings.(12)Since 1999, the Department of State has designated China as a country of particular concern under the International Religious Freedom Act of 1998.(13)The Bipartisan Congressional Trade Priorities and Accountability Act of 2015 states that the United States overall trade negotiating objectives must take into account conditions relating to religious freedom of any party to negotiations for a trade agreement with the United States.(14)The National Security Strategy of the United States issued in 2017, 2015, 2006, 2002, 1999, 1998, and 1997, committed the United States to promoting international religious freedom to advance the security, economic, and other national interests of the United States.3.Statement of policy(a)Holding Chinese officials responsible for religious freedom abuses targeting Chinese ChristiansIt is the policy of the United States to consider senior officials of the Government of the People’s Republic of China who are responsible for, complicit in, or have directly persecuted Christians in China to have committed—(1)a gross violation of internationally recognized human rights for purposes of imposing sanctions with respect to such officials under the Global Magnitsky Human Rights Accountability Act (22 U.S.C. 2656 note); and(2)a particularly severe violation of religious freedom for purposes of applying section 212(a)(2)(G) of the Immigration and Nationality Act (8 U.S.C. 1182(a)(2)(G)) with respect to such officials.(b)Ensuring trade negotiations consider religious freedom conditionsIt is the policy of the United States to ensure that trade negotiations with China include religious freedom conditions as mandated by the Bipartisan Congressional Trade Priorities and Accountability Act of 2015 (19 U.S.C. 4201 et seq.).(c)Department of State programming To promote religious freedom for Chinese ChristiansConsistent with section 401 of the Frank R. Wolf International Religious Freedom Act (Public Law 114–281; 130 Stat. 1436), of the funds available to the Department of State for international religious freedom programs, the Ambassador-at-Large for International Religious Freedom should support efforts to protect and promote international religious freedom in China and for programs to protect Christians in China and other religious groups.(d)Redesignation of China as a country of particular concernIt is the policy of the United States to continue to redesignate China as a country of particular concern, as long as China continues to engage in systematic and egregious religious freedom violations, as defined by the International Religious Freedom Act of 1998 (Public Law 105–292).(e)International ministerial To advance religious freedomIt is the policy of the United States that the Department of State will host once every two years the Ministerial to Advance Religious Freedom in order to bring together leaders from around the world to discuss the challenges facing religious freedom, identify means to address religious persecution and discrimination worldwide, and promote great respect for and preservation of religious liberty.4.Sense of Congress It is the sense of Congress that the United States should promote religious freedom in China by—(1)strengthening religious freedom diplomacy on behalf of Christians and other religious minorities facing restrictions in China;(2)raising cases relating to religious or political prisoners at the highest levels with Chinese officials because experience demonstrates that consistently raising prisoner cases can result in improved treatment, reduced sentences, or in some cases, release from custody, detention, or imprisonment;(3)encouraging Members of Congress to adopt a prisoner of conscience in China through the Lantos Human Rights Commission’s Defending Freedom Project, raise the case with Chinese officials, and work publicly for their release;(4)calling on the Chinese Government to unconditionally release religious and political prisoners or, at the very least, ensure that detainees are treated humanely with access to family, the lawyer of their choice, independent medical care, and the ability to practice their faith while in detention; and(5)encouraging the global faith community to speak in solidarity with the persecuted religious groups in China, including Christians.